IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LAWRENCE T. HOBBIE AND PATRICIA           : No. 82 MAL 2019
T. HOBBIE, HUSBAND AND WIFE,              :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
CCO MORTGAGE AND CITIZENS BANK,           :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of July, 2019, the Petition for Allowance of Appeal is

DENIED.